DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-9 and 11-20 are pending.

Claim Rejections - 35 USC § 102
Claims 1-7, 9, 11, and 13-19 are rejected under 35 U.S.C. 102(b) as being anticipated by US 5,711,554 (Brown).
Regarding claim 1, Brown discloses a connector (10; see Figures 1-6) for connecting a first component (D) and a second component (F), the connector comprising:
a first connecting element (14) which in a connected condition of the components is arrangeable on the first component and includes a spring element (50a, 50b), and
a second connecting element (12) which in the connected condition of the components is arrangeable on the second component and includes a receiving element (18),

wherein the connector includes a reinforcing element (42a, 42b, 52a, 52b, 56a, 56b, 64a, 64b) for reinforcing a spring force of the spring element, wherein the reinforcing element is formed in one piece with the spring element and one piece with a base body (32) of the first connecting element (see, e.g., Figure 1).
Regarding claim 2, Brown discloses the receiving element (18) includes at least one of a receiving projection (see Figure 1) or a receiving recess, wherein an engaging portion (48a, 48b) of the spring element (50a, 50b) engages behind the receiving element in the region of at least one of the receiving projection or the receiving recess (shown by the dotted lines in Figure 5).
Regarding claim 3, Brown discloses the reinforcing element (64a, 64b) is in the form of an auxiliary spring element (elements 64a, 64b providing a stiffening force to the back face of the spring element), and wherein the auxiliary spring element has a shape that at least approximately corresponds to the spring element (see, e.g., Figure 1).
Regarding claim 4, Brown discloses the reinforcing element (64a, 64b) is in the form of an auxiliary spring element (elements 64a, 64b providing a stiffening force to the back face of the spring element), and wherein the auxiliary spring element includes an abutment portion (face which contacts the back of the spring elements) by means of which the auxiliary spring element is configured to abut against the spring element (50a, 50n; see, e.g. Figure 1).
Regarding claim 5, Brown discloses in a disconnected condition of the connecting elements (14, 12), the reinforcing element (42a, 42b) is arranged spaced from the spring element (50a, 50b; see, e.g., Figure 2).
Regarding claim 6, Brown discloses the first connecting element (14) includes the reinforcing element and at least one additional reinforcing element, wherein the reinforcing element and the at least one additional reinforcing element take the form of a first auxiliary spring element (64a, 64b) and a second auxiliary spring element (42a, 42b), respectively, wherein for reinforcing the spring force of the spring element, the first auxiliary spring element acts directly on the spring element (see, e.g. Figure 2), and wherein, for reinforcing the spring force of the spring element, the second auxiliary spring element acts directly on the first auxiliary spring element which acts directly on the spring element (see, e.g., Figure 2).
Regarding claim 7, Brown discloses the first connecting element (14) includes the reinforcing element (64a, 64b), wherein the reinforcing element is in the form of a stiffening element and is connected to the spring element (50a, 50b) such that a deformation of the spring element results in at least one of a compression and a shearing of the stiffening element (see column 4, lines 41-46).
Regarding claim 9, Brown discloses the first connecting element (14) includes the reinforcing element (42a, 42b), wherein the reinforcing element is in the form of an auxiliary spring element, and wherein the first connecting element further includes a second reinforcing element that takes the form of a stiffening element (64a, 64b), wherein an intermediate space between the auxiliary spring element and the spring element is filled, in part of entirely, by the stiffening element (see, e.g., Figure 2).
Regarding claim 11, Brown discloses the receiving element (18) includes a clamping portion (24a, 24b) along which an engaging portion (formed by the face of the spring element) of the spring element (50a, 50b) is movable for making the connecting between the first component (D) and the second component (F), wherein the spring element is thereby tensioned (shown by the dotted lines in Figure 5).
Regarding claim 13, Brown discloses the receiving element (18) is constructed to be resilient, at least in certain regions (see column 5, lines 15-22).
Regarding claim 14, Brown discloses the receiving element (18) is connected, at an end of the receiving element that faces the first connecting element (14), to a base body (16) of the second connecting element (12), and in that at least one end of the receiving element that is remote from the first connecting element is constructed to be movable (the receiving element being adjustable via screws 20 and slotted openings 22).
Regarding claim 15, Brown discloses the first connecting element (14) includes at least two spring elements (50a, 50b) which in the connected condition embrace the receiving element (18) on both sides (shown by the dotted lines in Figure 5).
Regarding claim 16, Brown discloses the receiving element (18) is constructed to be symmetrical in relation to a transverse center plane of the receiving element that extends perpendicular to a connecting plane of the connector (10; see, e.g., Figure 2).
Regarding claim 17, Brown discloses the first connecting element (14) includes at least two spring elements (50a, 50b) and at least two reinforcing elements (64a, 64b), wherein, in relation to a transverse center plane of the first connecting element that extends perpendicular to a connecting plane of the connector, the at least two spring elements and the at least two reinforcing elements are at least one of (i) arranged symmetrically to one another on the first connecting element; and (ii) constructed to be symmetrical to one another (see, e.g., Figure 2).
Regarding claim 18, Brown discloses at least one connecting element (14) includes a base body (see, e.g., 56a, 56b) which is substantially in the shape of a circular-cylindrical segment or a circular-cylindrical portion, and at least one holding projection (formed at each end of body 32) which is substantially in the shape of a circular arc and by means of which the at least one connecting element is securable in the component (see, e.g., Figure 1).
Regarding claim 19, Brown discloses the engaging portion of the spring element (50a, 50b) has a sloping face (50a, 50b) which is configured to come into contact with a sloping face (24a, 24b) of the receiving element (18) such that in the connected condition the connecting elements (14, 12) are drawn towards one another by means of a connecting force (shown by the dotted lines in Figure 5).

Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown.
Brown discloses the connector according to Claim 11, but does not expressly disclose the clamping portion (24a, 24b) has a substantially parabolic cross section.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. a clamping portion of receiving element) are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the clamping portion of Brown such that it has a substantially parabolic cross section, as such a modification involves only routine skill in the art. It is to be noted Brown contemplates varying shapes including an arrowhead, semicircular shape, or the like, at column 5, lines 8-14.

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, Brown discloses the connector according to Claim 7, but fails to disclose the stiffening element (64a, 64b) is made from a material which is a material different from at least one of the material of the spring element (50a, 50b) and the material of a base body (32) of the first connecting element (14). The prior art fails to fairly show or suggest a modification to Brown such that the stiffening element is made from a material which is a material different from at least one of the material of the spring element and the material of a base body of the first connecting element. Further, Brown discloses the entirety of the connector being formed from the same material, and as such, forming the stiffening element from a different material would teach away from the intended structure of Brown.
Regarding claim 20, Brown discloses the connector according to claim 1, but fails to disclose the spring element (50a, 50b) and the reinforcing element (42a, 42b, 52a, 52b, 56a, 56b, 64a, 64b) protrude separately from a common base body (32). The prior art fails to fairly show or suggest a modification to Brown such that the spring element and the reinforcing element protrude separately from a common base body. Further, such a modification would teach away from the intended structure of Brown in that the elements do not protrude separately, such that the connector can be easily installed or uninstalled.

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
On pages 7-10, in regards to both claims 1 and 12, Applicant asserts Brown fails to disclose the reinforcing element actually reinforces the spring element. To support this assertion, Applicant cites Hooke’s law in an attempt to suggest the elements noted as possible reinforcing elements in Brown reduce the force of the spring element.
The Examiner respectfully disagrees. On the outset, the term “reinforce” is not limited just to strengthening a given element, but also encompasses simply supporting said given element. To this end, each of the cited elements (42a, 42b, 52a, 52b, 56a, 56b, 64a, 64b) provides support to the spring elements (50a, 50b) in aiding the connection of the spring elements to a base body (32). Further, at least elements 64a, 64b serve to strengthen the spring force of the spring elements 50, 50b in that elements 64a, 64b serve as a gusset.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 7, 2021